Long-term plan for the anchovy stock in the Bay of Biscay and the fisheries exploiting that stock - Multiannual plan for the western stock of Atlantic horse mackerel and the fisheries exploiting that stock - Prohibition of highgrading and restrictions on fishing for flounder and turbot in the Baltic Sea, the Belts and the Sound - Use of alien and locally absent species in aquaculture (debate)
Τhe next item is the joint debate on the following reports:
the report by Izaskun Bilbao Barandica, on behalf of the Committee on Fisheries, on the proposal for a regulation of the European Parliament and of the Council establishing a long-term plan for the anchovy stock in the Bay of Biscay and the fisheries exploiting that stock - C7-0157/2009 -,
the report by Pat the Cope Gallagher, on behalf of the Committee on Fisheries, on the proposal for a regulation of the European Parliament and of the Council establishing a multiannual plan for the western stock of Atlantic horse mackerel and the fisheries exploiting that stock - C7-0010/2009 -,
the report by Marek Józef Gróbarczyk, on behalf of the Committee on Fisheries, on the proposal for a regulation of the European Parliament and of the Council amending Council Regulation (EC) No 2187/2005 as regards the prohibition of highgrading and restrictions on fishing for flounder and turbot in the Baltic Sea, the Belts and the Sound - C7-0156/2010 -, and
the report by João Ferreira, on behalf of the Committee on Fisheries, on the proposal for a regulation of the European Parliament and of the Council amending Regulation (EC) No 708/2007 concerning the use of alien and locally absent species in aquaculture -.
rapporteur. - (ES) Mr President, I would firstly like to acknowledge, thank and congratulate the inshore fishing sector of the Bay of Biscay for its responsible behaviour.
Commissioner, the sector urgently needs this plan if it is to achieve its objective, namely, to carry on a profitable activity without jeopardising the future of the fishing ground. This requires maintaining anchovy stocks in the Bay of Biscay at a level that allows for sustainable exploitation in economic, environmental and social terms. This can be done much more effectively by calculating yields on the basis of scientific reports rather than allowing total allowable catch (TAC) calculations to become subject to obscure political negotiations.
The rules of exploitation must therefore be addressed in the plan, and this means that fishing quotas must be established on the basis of stock estimations obtained from scientific reports.
Commissioner, this initiative was tabled by the Commission in July 2009. We started working in September. We established a work procedure together with the entire Spanish and French sectors represented by fishermen's organisations, scientific institutes and the South Western Waters Regional Advisory Council. Following this method, we worked on a joint proposal that received broad support in Parliament.
Having achieved a high level of consensus and being conscious of the impending entry into force of the Treaty of Lisbon and the uncertainty surrounding how it should be applied to cases that were already open, on 30 November, we held an indicative vote in the Committee on Fisheries. This open and inclusive approach has run up against a very different attitude on the part of the Council and the Commission.
For a start, we learnt in the course of our work that a control regulation was being prepared which would affect this report, although we only received limited information on this matter. This plunged us into uncertainty in a way that could quite easily have been avoided. Following the vote in the Committee on Fisheries and during the Spanish Presidency, I negotiated the initiative with the Council. We decided to call a trialogue meeting but, to our surprise, on the same day of the meeting, the Spanish Presidency unexpectedly announced to us that, at the request of the French Government, the Spanish Government had decided to postpone the issue as it was unsure about its legal basis. After months of work, we had stalemate. The Spanish Presidency had no agreement and no possibility of a trialogue.
I asked the new Presidency whether it was willing to continue negotiations. They told me not to be impatient, not to hurry. In view of the Council's utter unwillingness to move forward, we took a new vote, following advice from legal services.
In this second vote, three amendments were rejected which had been adopted in the indicative vote and which were of crucial importance to the sector.
The first one relates to exploitation rates and proposes 0.4 as a more appropriate rate.
The second amendment refers to the inclusion of live bait in the TAC. It would be a mistake to count it as part of the caught quota.
Finally, the third amendment refers to the review of catches.
If the Scientific Committee is unable to produce an estimate of the current biomass because it lacks sufficient information, the sector must not be doubly penalised with a 25% reduction of the TAC on the previous year. The Commission had already considered it more appropriate in this case to reduce the TAC by 10%, in no event less than 7 000 tonnes. As regards the powers of this institution, they have been consistently disregarded by the Council and the Commission. The fact that even as we are debating this initiative, we have heard unofficial news that the Council has requested its withdrawal, gives a clear indication of its attitude.
Is this true? I am asking you now, Commissioner. Why? What do you intend to do? I would like an answer today. I would also like the Belgian Presidency to tell me why it has requested the withdrawal of the initiative. I would like some clear answers on these issues. We have been working for 14 months and all we have is confusion.
The actions of the Council and the Commission are damaging the credibility of the European institutions in the eyes of a sector that is tired of this way of doing things and needs solutions.
Strengthen your credibility in this sector! Or at least win back the credibility you have lost since September 2009!
Parliament is determined to exercise the codecision powers conferred on it by the Treaty of Lisbon. You must respect them. Your actions do not match up to 21st century leadership. Our guiding principles have been transparency and participation. Please adopt these principles. This is how the European project must move forward.
Mr President, Commissioner, ladies and gentlemen, firstly, I wish to sincerely thank all those who helped me during the preparation of this important report on Atlantic Horse Mackerel: the shadow rapporteurs, the secretariat of the Committee on Fisheries, the Pelagic RAC, the group policy adviser and the adviser from my own office. I would also like to thank the Commission and the Council for their help and support. The collaboration and discussion, and the input of ideas from all these people, ensured that I was able to place this report - which I would hope would be generally accepted - before you today.
The western stock of horse mackerel is one of the most important stocks for the fisheries sector in Europe. The proposal is based on the implementation plan agreed by the European Commission and the UN world summit on sustainable development in 2002.
At this summit, the Commission agreed to maintain or to restore fish stocks to levels that can produce the maximum sustainable yield. The subsequent proposal by the European Commission was drafted in close cooperation with the pelagic Resource Assessment Group (RAG), which had originally put forward this proposal. Egg surveys for horse mackerel have been conducted every three years since 1997. The data collected was insufficient to allow the scientists to make a full assessment as to the health of the stock.
The proposed management plan addresses these difficulties by establishing a formula for vessels in the horse mackerel fishery, known as the harvest control rule. This rule provides for a mechanism for calculating an annual ceiling of maximum allowable landings of horse mackerel harvested from the defined area. The plan was expected to come into operation in late 2009 but was delayed due to the adoption of the Lisbon Treaty.
Of course, I fully respect the rights of the Council to set and to allocate fishing opportunities. I met with representatives from the Belgian Presidency prior to the adoption of my report in the Fisheries Committee. They suggested a proposal which would provide the Council with a degree of flexibility in terms of the total removable amount when setting the total allowable catch. I believe that this proposal by the Belgian Presidency, which was subsequently adopted by the Fisheries Committee, protects the Council's exclusive right under the treaties to set and to allocate fishing opportunities.
I would like to discuss the amendments proposed by the PPE, the S&D and the GUE/NGL political groups in relation to Area 8C - in other words, the Bay of Biscay. I would like to inform the House that, as rapporteur, I support the amendment tabled by the socialists but cannot accept the PPE and the GUE/NGL amendments. I will give my reasons for that.
The scientific advice is clear. This is one stock which covers the entire geographical area. Should Parliament adopt the PPE and GUE/NGL proposal, it would make a nonsense of the management plan to introduce two separate tagged areas for one stock. If we did this, it would establish a very dangerous and a very serious precedent for future mackerel management plans. We could not agree to the splitting of a single fisheries stock.
Those who wish to support this will be doing so for their own personal reasons and for the reasons of their Member States, but this is a common fisheries policy and we must adhere to this. I appreciate that our Spanish and Portuguese colleagues may have concerns, and I have included those concerns in Amendment 7 in the draft report. It states that this plan shall be implemented taking account of artisanal fisheries and historic rights.
In conclusion, this amendment is acceptable to the Council and the pelagic RAG and takes into consideration the views expressed by the Spanish and Portuguese colleagues. But let us keep the policy as it is.
Mr President, I would like to start my speech by expressing my very sincere thanks to everyone who helped in the preparation of this report: the European Commission, all the shadow rapporteurs and the members of the Committee on Fisheries, for their support in drawing up this report. We achieved complete agreement, as the report was adopted unanimously by the European Parliament's Committee on Fisheries. Once again, I would like to express my very sincere thanks.
The report, which aims to regulate fishing of flatfish in the Baltic Sea and to stop the practice of discarding while maintaining the model of fisheries management known as total allowable catch (TAC), indicates that this system is functioning properly and has a practical application for certain species of fish. This is why the significance of the introduction of Article 15a into Regulation (EC) No 2187/2005 should be highlighted. The species of fish caught may have a low market value or may not be fit for human consumption. It should also be stressed that this provision allows for the removal from deck of live flounder which have been caught and which have no market value during the period when protective restrictions are in force. This is why this article will allow the sustainable exploitation of living aquatic resources.
The action plan adopted on the basis of my report must eliminate discards in the Baltic Sea, for example, by the introduction, where appropriate, of a complete ban on discards in the Baltic Sea fishery. This must result in sustainable and more efficient management of marine resources. Bringing in a complete ban on discards in the case of flounder or other flatfish is not justified, as this will have a negative impact on their stocks. Bearing in mind the need for the fishery to remain stable and predictable, and for fish stocks to be exploited within established limits, concern should be expressed that a ban on discards might be used to legalise the large-scale industrial fishing of under-sized cod in the Baltic Sea. Due to a lack of reliable scientific data on the basis of which cod by-catches in industrial fisheries can be assessed, it is essential that full documentation of catches should be introduced immediately, together with full monitoring of the vessels engaged in these fishing activities. There must be 100% monitoring of industrial catches at landing, otherwise the policy of protecting Baltic fish stocks would be unrealistic and the long-term cod management plan pointless.
The Union must take immediate action under the common fisheries policy to settle the issue of industrial fishing in the Baltic Sea, bearing in mind that, from an environmental point of view, such fishing is harmful to the Baltic's ecosystem, particularly as the Baltic Sea has been classified as a 'particularly sensitive sea area' by the International Maritime Organisation's Marine Environment Protection Committee, and is therefore among the most precious and most sensitive marine ecosystems in the world. In view of the climate changes in the Baltic Sea which are causing different species of fish to adapt to this, meaning that their migration and spawning patterns are also changing, a review should be carried out of the marine protection areas in the Baltic Sea and a long-term management plan for flatfish species drawn up in this area. In view of a lack of reliable and up-to-date data on the basis of which a decision can be taken to leave certain areas of the Baltic Sea unprotected, the changes which are occurring should be taken into consideration and a review of protected areas carried out.
Mr President, Commissioner, ladies and gentlemen, the introduction of alien species is one of the main factors in the disturbance of ecosystems and one of the main reasons for global biodiversity loss.
As the Commission itself notes, the introduction of alien species into Europe's coastal seas and inland waters is due in a great many cases to aquaculture and stocking practices. The Commission's proposed amendment to the regulation concerning the use of alien and locally absent species in aquaculture is based on the results of a research project, the IMPASSE project, which has brought together various European institutions in a concerted action focusing on the environmental impacts of alien species in aquaculture.
This project proposes an operational definition of a closed aquaculture facility, giving greater detail to and expanding the definition currently in use. In line with this definition and according to the conclusions of the project, 'the degree of risk associated with alien species could be reduced considerably, possibly to an acceptable level, if the potential for escape of target and non-target organisms is addressed during transportation and by well-defined protocols at the receiving facility'.
In view of the results of this project, the Commission is proposing to ease the unnecessary administrative formalities required of operators by proposing to dispense with the permit requirement for introductions and translocations for closed aquaculture facilities. It should be stressed here that, while the risk assessment process is based on scientific and technical analyses, the verdict on the acceptability of risk is the subject of a political decision. We therefore believe that relaxing the introduction procedure for alien species in aquaculture must go hand in hand with the most stringent definition possible of the requirements with which closed aquaculture facilities will have to comply, in keeping with the results of the IMPASSE project.
The need to supervise the facilities must also be established, with the aim of ensuring that all technical requirements put forward by the experts are actually taken into account and complied with during the operation of the facilities. This also applies to the care to be taken in transporting target and non-target species to or from the facilities. These were the main concerns in drawing up the report and the proposed amendments to the Commission's original proposal.
Allow me to make one further comment: The sustainable development of aquaculture demands substantial support for scientific research and technological development in the area of farming native species, so as to enable production and diversification in the supply of foodstuffs, along with an improvement in quality, while also guaranteeing greater environmental security.
This legislative initiative should therefore be backed up by strong backing for this area. It is necessary to explore the potential of aquaculture, but there is also a need to overcome its limitations in an environmentally sustainable way. Among other things, it will be vital to refocus the priorities of the Framework Research Programme, so as to enable adequate coverage of this important area of research.
It only remains for me to express my gratitude to all the shadow rapporteurs for their help, thanks to which it was possible to complete a fruitful piece of work, and to the services of the Commission and the Council, including the Spanish Presidency and now the Belgian Presidency, for the work that we have carried out over these months.
Member of the Commission. - Mr President, I would like to say a few words about the long-term anchovy plan, but I would first like to thank the rapporteur, Mrs Bilbao, and all the members of the Committee on Fisheries, for their work on this proposal. I would like to say to Mrs Bilbao that there was indeed a delay in adopting this proposal, but I would like to say that it was clear enough that the Commission has done absolutely everything to unblock the situation.
The anchovy stock in the Bay of Biscay was threatened with collapse and the fishery was therefore closed in 2005. It was reopened in January 2010, just five years later. Last July, scientists confirmed that the stock was safely above precautionary limits. This allowed me to propose a TAC of over 15 000 tonnes, which is in force now. The TAC follows the harvest rules of the plan and I am happy to see that this proposal is already helping us to manage the stock properly.
Clearly, the long closure caused serious financial damage to those depending on this fishery. We absolutely need to prevent this happening again. The only way to do that is to exploit the stock consistent with maximum sustainable yield and keep a low risk of fishery closure. Our proposal shows that this can be done while, at the same time, providing sustainability for the industry. If we want to avoid closure, then we need to keep the exploitation rate at 30%.
I would like to thank the Committee on Fisheries for its support both on the substance and in relation to the delegation of powers to the Commission. I can support these amendments. I can also support those amendments related to the alignment of the proposal with the new control regulation, in force since January 2010.
There is only one exception, however. It relates to reducing the delay for notifying entry into port from four hours to one hour. This amendment changes the four-hour rule which is in the new control regulation. You know that this new control regulation has been in force since the beginning of this year. I am not in favour of amending it so soon, especially since the control regulation itself allows coastal Member States to apply specific exceptions when justified. So we have this margin. We really do not need to change this control regulation so soon but, of course, it is for you to decide.
I will turn now to the second report, the multiannual plan for horse mackerel. Let me say that Mr Gallagher, as rapporteur, and all the members of the Committee on Fisheries, have done excellent work on this proposal and I would like to pass on to you my sincere thanks for all your hard work and your constructive approach.
Western horse mackerel is by far the most important of the three horse mackerel stocks in EU waters. The stock is currently stable at a good level, which means the TAC for 2011 is almost unchanged. The annual TAC decision on this stock, which is based on recent scientific advice, does not correspond to our objective of having binding, predictable long-term management. Therefore, this plan, like other long-term plans, is dear to me because I want us to move away from the annual haggling in Council on how much can be fished. We owe it to the industry to give them more planning and stability by agreeing on long-term plans.
Your general support, both on the substance and on the delegation of powers, shows that we have the same goal. I can support your amendments and those related to the alignment of the proposal with the new control regulation, in force since January 2010. Other than this, the plan itself should not fix TAC areas, leaving the possibility of adapting these in the annual TAC decisions following the relevant scientific advice.
There is one amendment, however, that does not go in the right direction, namely, your acceptance of the Council Presidency's compromise of around 5 000 tonnes. The figure of 5 000 tonnes is simply not science-based. How has it been decided upon? Why not 6 000 or 7 000? Having discretion to move the TAC up and down to the right levels in a long-term management strategy does not seem to me a robust approach.
I will turn now to the third report on the Baltic technical measures. I should like to take this opportunity to thank the rapporteur, Mr Gróbarczyk, for his very good work on the report, which was adopted unanimously. Once again, I thank the Committee on Fisheries for fully supporting it. With this proposal, we are ensuring legal continuity in respect of our policy on high grading, which was introduced in the Baltic Sea last year, as well as on fishing restrictions for some species.
I will now focus on the last report: the use of alien and locally absent species in aquaculture. I would like to thank the rapporteur, Mr Ferreira, for his work, and the Committee on Fisheries as a whole.
As you know, the Commission is committed to promoting the sustainable development of aquaculture in the EU through the new aquaculture strategy. This implies a high level of environmental protection, but also the establishment of the conditions to facilitate aquaculture operations. We need to do that. Amending the regulation on the introduction of alien species in aquaculture closed facilities will certainly facilitate aquaculture activities by eliminating unnecessary administrative burdens whilst, at the same time, ensuring adequate protection for aquatic habitats. This is not all that we can do, of course, so I very much welcome the proposal by Mr Ferreira to enhance our research efforts on aquaculture. We are going to do our best by means of our budget and by means of CFP reform.
I am very pleased that the discussions in the Committee on Fisheries have resulted in a better definition of 'closed aquaculture facility'.
I would like to stress that the initial proposal was adopted by the Commission one month before the entry into force of the Lisbon Treaty, so we had the same problem here. The Committee on Fisheries tabled amendments aiming to bring the basic regulation into line with the new comitology provisions of the Lisbon Treaty. We considered it opportune to carry out this alignment as proposed by Parliament. On the other hand, it was necessary to modify our proposal formally to introduce such substantial amendments, and this accounts for the delay we are talking about.
To conclude, I would like once again to thank all the rapporteurs in the Committee on Fisheries for their reports and for their work on these relevant issues.
Mr President, thank you very much to the authors of the reports for their excellent work. I would like to focus on management plans, although I will not go into any substantial aspects, as they have already been highlighted by the rapporteurs. Instead, I will refer to the significant institutional challenges they are creating, which must be resolved.
After more than a year of negotiations with the Council, Parliament has quite responsibly decided to bring the reports to first reading with the aim of exerting pressure to break the current deadlock, which affects not only these two proposals but also all the others that are to be put before us in the near future.
Parliament is willing to find a compromise solution with the Council and the Commission but the key requirement for that to happen is for the Council to acknowledge and accept that the basic core of long-term management plans must fall under the ordinary legislative procedure, that is, under the legal basis of Article 43(2) of the treaty.
It is incomprehensible that before the Treaty of Lisbon, when the Council also had exclusive competence in matters of TAC and quotas, Parliament was asked for its consultative opinion, whereas now, the Council claims exclusivity on these same matters, even though, according to all legal advice, Article 43(3) must be interpreted restrictively.
I therefore urge the Commissioner to take account of Parliament's position, even if any proposals - and I believe Mrs Bilbao's question on this particular point has not been answered - were to be withdrawn or replaced by new texts. Failure to do this will compel us to refer the matter to the Court of Justice and to block future long-term plans, which is to be avoided insofar as it is a basic instrument of fisheries management.
Mr President, Commissioner, there are a great many technical details in the texts we are debating today. However, behind them stands a clear instruction: the European Parliament is calling on the other institutions, the Commission and the Council, to pay attention to scientific data whenever we pass decisions on fisheries issues and how we fish.
We cannot negotiate along political lines when deciding how to fish each species of fish. The Council and Parliament cannot negotiate along political lines issues which need to be judged on the basis of scientific data. It is only on the basis of scientific data that we can establish the surpluses in our seas and what we can fish without having an irreversible impact both on marine life and on fisheries.
We have before us the revised common fisheries policy. What we are asking in these reports is that you act boldly when revising the common fisheries policy, by ensuring that decisions taken to safeguard a viable future for our seas and fisheries are taken on the basis of scientific data.
Mr President, Commissioner, ladies and gentlemen, I will concentrate on the report on anchovy fishing in the Bay of Biscay and our group's view on this matter. This is an issue that is extremely important and it is an example of how we should approach sensitive matters relating to fisheries. It is important to remember that the fisheries that we are talking about collapsed in 2005 as a result of overfishing.
Now that fishing is permitted again, it is carried out on the basis of the precautionary principle, and that is the way it should be done. It is the only long-term and sustainable way to do it, which was also our group's view on this matter. The fact is that the fisheries industry may perhaps hope for a larger quantity of fish to start with, but in the long term, it is better to do what we will probably opt for now. This is also the way that our group believes we should handle this type of question, both today and in the future.
Mr President, ladies and gentlemen, the Treaty of Lisbon has altered Parliament's power when it comes to fisheries policy. The management plans that we are to vote on tomorrow will be the first test of how well Parliament is living up to this responsibility. I think that, in the main, we have coped well with the challenge, but it has not been without its false alarms. There is always a temptation for the decision makers to compromise on scientific advice out of a misguided consideration for the fisheries industry. Moreover, people have short memories. Despite the fact that anchovy fishing in the Bay of Biscay collapsed as recently as 2005 and the fisheries industry had to stop fishing completely, there are still short-sighted financial incentives that jeopardise the long-term sustainability of the stocks. However, caution won out against games of chance in committee.
Counting fish is not difficult; it is like counting trees. It is just that fish move around and they are not visible. Thus joked the world-leading marine biologist Willy Kristensen in the film 'The End of the Line' on the depletion of fish stocks in the world's oceans. What he was trying to say was that there is a large degree of uncertainty in stock estimations. This is important to remember now that the EU and the world have decided to achieve the maximum sustainable yield (MSY) in respect of all commercial fish species in approximately five years.
I would like to point out that it is an utterly impossible task to achieve the MSY for all fish species everywhere at the same time. We therefore need to have safety margins. Ecosystems must be considered as a whole and the MSY must be regarded as an upper limit, not as a goal. I hope this will be taken into account in the forthcoming fisheries policy and respected in the management plans, both in Parliament and in the Council. We need to get long-term management plans in place quickly for all of Europe's marine ecosystems. Finally, I would just like to say that I totally agree with the rapporteur, Mr Gallagher, that splitting up a quota for a single stock of horse mackerel goes completely against scientific advice.
Mr President, the issues raised in this debate are not specific to the area specified. There are also issues affecting vessels in the North Sea.
I had a meeting with fishermen from Whitby in Yorkshire on Friday. They are just as concerned with issues that are likely to drive out of business the remaining vessels in the British fleet. The immediate threat is of a proposed reduction in the number of days they are allowed to fish, from 135 days possibly down to 90 days. I asked the trawlermen how much of a reduction they could bear before being driven out of business, and they replied that any reduction would have that effect.
The policy of forcing trawlers to discard dead and dying fish to avoid landing under-sized fish or exceeding species quotas is absolutely monstrous. All fish that have been caught and will not survive must be landed. Discarding is not conservation, it is waste. High grading is a response to the unfair quota system. Reform the system and it will disappear. Quotas are bought and sold on the open market and speculated by the rich and powerful. This pushes up the price of quotas, which are rented to fishermen for extortionate amounts. Speculation must be ended completely.
(PT) Mr President, Commissioner, ladies and gentlemen, with regard to the Gallagher report and, in particular, the multiannual plan for the stock of Atlantic horse mackerel, it is vital to advocate the amendment proposed by the Group of the European People's Party (Christian Democrats), which was drawn up by Mrs Patrão Neves, focusing on the three objectives of the Green Paper and the reform of the common fisheries policy (CFP): the environmental objective, which is well respected in this report, and the economic and social objectives, whether they focus on economic viability or a decent living for professionals.
It is very important that we make a distinction here. When we talk about the western stock of Atlantic horse mackerel, it is important to distinguish between Zone VIII C, the area around the Bay of Biscay, which is essentially geared to artisanal fisheries and which forms the livelihood for a significant part of the Portuguese, Spanish and French populations, in particular, and the zone further north, which is focused on industrial fisheries, and is thus essentially geared towards economic profitability. For this very reason, there needs to be an amendment to this report so that it is harmonised not only with the fundamental objectives of the Green Paper on the CFP or on the reform of the CFP, but also with the recommendations presented by the Council on the Regulation on total allowable catches (TACs) for 2011, in which Atlantic horse mackerel in International Council for the Exploration of the Sea Zone VIII C is essentially seen as geared towards artisanal fisheries, while the north, within this western zone, is mainly focused on industrial fisheries. This approach, which looks at the specific nature and purpose of each area where the western stock of Atlantic horse mackerel lives, is the only one that can truly protect all the aims of the CFP.
(ES) Mr President, Commissioner, congratulations to the four rapporteurs. I, too, am going to address the issue of management plans for anchovy and Atlantic horse mackerel stocks.
The proposal on the exploitation of anchovy stocks, which was initially going to be a proposal for sustainable anchovy exploitation, has proved a complex proposal which is currently blocked by the Council. This is the sector that has suffered the greatest damage. We are at a standstill because the situation has not been unblocked due to a failure to take decisions on the part of the Council and also the Commission.
I would like to highlight the position of the Spanish socialist delegation, which has supported the sector's unanimous claims throughout this process, backed - and I stress, backed - by scientific reports and by the Regional Advisory Council. This same position is maintained in relation to the new issues raised by the upcoming reform of the common fisheries policy.
In the face of this stalemate, we request that the Commissioner withdraws the proposal if necessary, takes into account the position of Parliament, and puts forward a new proposal.
As for Atlantic horse mackerel, Mr Gallagher has outlined several issues on which we also agree, such as the introduction of multiannual programmes, total allowable catches and scientific recommendations. He also proposed an amendment that the Socialist Group regards as significant and which the Spanish Socialist Group also regards as significant, as Spain has a traditional horse mackerel fishing sector, the produce of which is consumed fresh on the same day it has been caught. The lack of recognition of this sector will result in socio-economic damage and will certainly weaken the prospects for improved management.
For this reason, we believe that Mr Gallagher should have taken our proposal into consideration, differentiating the case of coastal fishing.
(DE) Mr President, Commissioner, ladies and gentlemen, my thanks to the rapporteurs. In view of the high level of imports of fish and fish products into the EU, it is essential that we maintain and support our local fishermen, as well as the domestic aquaculture sector. We urgently need improved catch methods in order to secure the long-term livelihood of both our seas and our fishermen.
It is equally essential that we enable aquaculture to expand further. We are in urgent need of more effective data collection and more intensive research, since only once we know what is actually going on will we be able to make the right decisions for the future.
Our lack of success in combining economics with ecology - which are not actually that different - is often down to excessive bureaucracy and insufficient knowledge.
(ES) Mr President, with regard to the debate on anchovies, I would also like to highlight how important it is and the fact that it is a turning point, not only for the sector, and for the subject of anchovies in particular, but also for relations between the Commission, Parliament and the Council.
In this respect, I would also like to make it very clear that the Group of the Greens/European Free Alliance supports the proposals that were made by the Commission from a more precautionary perspective.
We fundamentally support the proposals on three points:
the first is the exploitation rule, which we - like the Commission - consider should not be greater than 0.3; the second is the total allowable catch (TAC), which we also consider should take into account live bait; the final point is the reduction of the TAC, which must be at least 25%, if it is deemed necessary.
We have supported the Commission on these three matters, and we think this is reasonable, precisely because what we want to do is act, for once, like holistic doctors who cure, rather than forensic doctors who simply certify deaths. I believe it is important that we make this message clear and I think that this is a good opportunity to do things properly.
(DE) Mr President, Commissioner, ladies and gentlemen, my contribution concerns the regulation of the European Parliament and of the Council as regards the prohibition of highgrading and restrictions on fishing for flounder and turbot in the Baltic Sea, the Belts and the Sound. What we are concerned with here is not simply the amendment of a regulation, but two very important and excellent species of food fish that we urgently need in Europe for our internal market. Once again, it is clear that science and the industry need to work together to ensure that their experience - particularly in the areas of discards and the management of stocks, but also as regards what happens to by-catches - is evaluated and assessed sensibly. We know all the options for imposing restrictions here; Mr Gróbarczyk has set them out excellently. It is essential that Article 15a is included in the regulation. You have heard why - the rapporteur has once more stated it quite clearly. Our common aim is to minimise by-catches and discards, and we achieved this in committee.
However, for some species of fish - and flounder and turbot are among them - it is the case that juvenile and under-sized specimens can be thrown back if they have been taken on board with the catch. Naturally, it is also essential to work with excellent fishing gear here, to fish selectively and to respect closed seasons. These two species of fish have constantly changed their spawning grounds, so naturally, the fishing areas have also been clearly defined, and the spawning times and spawning grounds described precisely.
The marketing parameters must not be revised downward so that the only possibility left is to make fishmeal from such excellent stocks. That is not our aim. We want to serve the market, which is why we have amended this regulation in this way.
(DE) Mr President, Mrs Damanaki, I am very pleased that this week, we are able to adopt four important regulations on fisheries policy, and that we have been able to reach agreement among ourselves as well as with the Council and Commission on the reports concerning aquaculture and technical measures in the Baltic Sea.
Unfortunately, the same cannot be said for the two regulations on long-term management plans. The right formula for management of sardine stocks has always been subject to considerable argument among the committee. I believe that the submission to plenary looks very good and I am pleased that it seems that the Group of the European People's Party (Christian Democrats) has also now realised this, as it has tabled no more amendments. I assume that you will be voting in favour tomorrow.
We have a much more serious problem where the Council is concerned, however. Contrary to the advice of their own legal experts, the majority of the Member States are refusing to accept the European Parliament's right of codecision - a full year after the entry into force of the Treaty of Lisbon! I consider that outrageous. I have therefore suggested to the chair of our committee that a joint letter be written to the European fisheries ministers.
I would be pleased if we could reach agreement in the coming days so that together, we can demonstrate how determined Parliament is. We will not allow ourselves to be fobbed off by the Council so easily.
Mr President, I support the line taken by Mr Gallagher in his report and will be voting accordingly tomorrow, when we get to that.
The principle of multiannual planning is a sensible one if it allows for reasonable forward planning on the part of fishers and also the processing sector. But, in general, there remain some very negative aspects of EU fisheries management, as you are aware. I strongly believe that it is the fishing nations themselves - those who have entitlement in particular sea areas - who should be making the decisions on stock conservation and management.
A number of speakers have again referred to the scandal of discards. There is a growing awareness in Scotland that discards are a direct result of EU regulation and, in particular, the cod recovery plan. I hope the Commissioner will take note of this and take action to deal with that part of the discard scandal, which could be avoided by changing some of the unworkable regulations which currently apply.
(ES) Mr President, in my speech, I am going to focus on two reports whose procedure and final results are an example of what to do and what not to do. I am referring to the plan for anchovy stocks and the use of exotic species in aquaculture.
Regarding anchovies, an example of how not to do things, the subject has been under discussion for more than one year and, unfortunately, it has become a debate on the powers that the Treaty of Lisbon grants to Parliament and on the legal basis for the Commission proposal, rather than a debate on what is better for fishermen, industries and fisheries. It has been a long and futile debate, the victim of which has been the sector, which has looked on in astonishment as we have become lost in discussions while the long-awaited management plan has yet to move forward and is in danger of never seeing the light of day.
People who work in the anchovy sector are rightly complaining about the administrative hindrances that this plan is facing, when it is so essential for avoiding further interruptions to the activities of this fishery.
I sincerely believe that, given this background of uncertainty, the Commission should seek to send a positive signal to the sector today in Parliament.
On the contrary, with regard to the use of exotic species, the agreement reached by Parliament at first reading is a good compromise. The Commission, the Council and Parliament have succeeded in reaching an agreement quickly and without major disagreements over law or fact.
The agreement not only establishes a strict definition of closed aquaculture facilities, but also achieves greater legal clarity for the businesses in the sector and, more importantly, removes a piece of the bureaucracy that Europeans have had enough of.
I am convinced that the administrative processes need to be reduced to an essential minimum. Europeans have to deal with excessive bureaucracy, which makes it extremely difficult to start up or operate any activity. Therefore, reports such as today's that remove administrative procedures are not only good news for the aquaculture sector but should also be a constant feature of the way in which we work.
(ES) Mr President, Commissioner Damanaki, I am going to focus on the Gróbarczyk and Ferreira reports. I would like to congratulate the rapporteurs on having reached agreements at first reading with the Council to revise two regulations that adapt the fisheries policy to the Treaty of Lisbon and highlight the European Union's commitment to sustainable fisheries management and the conservation of biodiversity.
The prohibition of high grading and restrictions on flounder and turbot fishing in the Baltic Sea are essential measures for effective and adequate resource management. It is appropriate to incorporate them permanently into the Technical Measures Regulation for those waters. This focus could be extended to the rest of EU waters and form part of the no-discards policy of the upcoming reform of the common fisheries policy.
It is also essential that the European Union updates the definition and operative conditions for closed aquaculture facilities, considers how to publish the list and establishes, in accordance with the Treaty of Lisbon, the procedures for EU development or implementation of the rules aimed at avoiding pollution from those activities that could endanger or affect our ecosystems.
(FR) Mr President, Commissioner, ladies and gentlemen, I would first of all like to congratulate our fellow Members, Mrs Bilbao, and Messrs Gallagher, Gróbarczyk and Ferreira, on their reports.
I would like to say how pleased I am to see Parliament conclude its first reading on the two long-term plans for anchovies and horse mackerel. In fact, with the adoption of the Treaty of Lisbon, Parliament has become a joint decision maker on these matters.
With regard to the anchovy stock, I am delighted by the text adopted in the Committee on Fisheries, which is aimed at long-term management of a much fished species. This plan will allow for joint management measures between the main fishing countries.
Live bait will be taken into consideration in the quotas, making it possible to check the quantities fished in the fairest way. Moreover, I welcome the measures for supervising control of this fishery. The system for controlling vessels absolutely must be the same in the various Member States exploiting this stock.
I would like to congratulate Mr Gallagher on his report. I know we shall adopt it tomorrow: it makes the socio-economically and environmentally sustainable exploitation of the mackerel stock possible. This plan comes up with a new decision-making method concerning the total allowable catch that will make it possible to ensure the sustainability of the stock in the long term. I would also like to remind you of the importance of the principle of relative stability, which is particularly close to my heart.
The rapporteurs stress the need to tackle discards, and this can only be welcomed. However, like my fellow Members, I find it regrettable that the Council is challenging Parliament's new joint decision-making power concerning the long-term management plans. I think that this issue of a legal basis needs to be resolved as it is delaying implementation of the plans, which is essential for conserving the resource and regulating fishing.
We must also define, once and for all, the notions of non-industrial fishing and industrial fishing. This will ensure that the reform of the common fisheries policy is undertaken on a sound and firm footing. This is also what is suggested in the report by Mr Gróbarczyk, whom I thank for the quality of his work. Moreover, a total ban on discards is not realistic, as we know. I hope that the European Commission will support the sector, which is introducing selective gear and ensuring economically and environmentally sustainable fishing.
(IT) Mr President, ladies and gentlemen, one minute is not long enough to cover four reports. I therefore congratulate the three other rapporteurs, but I will only comment on Mr Ferreira's report.
Adherence to the principles of biodiversity must be central to the actions which the European Union undertakes with regard to fishing and aquaculture. The compromise amendment is the result of the good work carried out by Mr Ferreira, who has clearly understood these concerns.
We must not have preconceived ideas when looking for ways to improve fish farming standards, but we must be rigorous in the control and application of regulations which are as precise as possible, in order to avoid the risk of altering the environmental balance.
In this way, the greatest support for organic production is a decision which is made in the general interest and which encompasses the protection of biodiversity. That, in fact, is the best way of optimising the production of native species.
Commissioner, I hope that, as part of the common fisheries policy reform, this further measure with regard to aquaculture can be included in one simplified regulation. This will simplify matters greatly, and I hope that a single regulation on aquaculture will make the procedures as a whole even simpler.
(PL) Mr President, I would like to start by thanking Mr Gróbarczyk for his help. I am very pleased that it was possible to include a very significant point in the report, calling on the Commission to prepare a comprehensive management plan for flounder in the waters of the Baltic Sea.
I would like to take the opportunity to bring to the Commissioner's attention the fact that the Polish authorities have been proposing the adoption of a comprehensive management system for flatfish stocks in the Baltic for many years, and have not obtained any tangible results from the European Commission.
A uniform system for the management of flatfish, wherever they may be located, must be drawn up. They have great economic importance for Baltic fishermen, including those from Poland, which is why they merit greater attention from European institutions responsible for fisheries than they have enjoyed so far.
Mr President, I would like to thank the rapporteurs for their reports and, in particular, Mr Gallagher. Two things jump out at me immediately in hearing the discussion that has gone on. The first thing is that the whole concept of creating an opportunity to allow for a split within the TACs in one fishery is irresponsible to the extreme. We should strongly oppose that.
Secondly, with regard to the issue of discards, maybe now is the time to look at creating a grey market for those discards. They are by-catches to normal fishery operations and instead of them being thrown back into the water, why not allow them to be landed and pay for the cost of catch - not a market price, but the cost of catch. This can be used as a replacement for the thousands of tonnes of imported fish, coming from the Far East and other places, to fill other markets within the European Union.
This can be a win-win situation. It can reduce the amount of discards and also ensure that fishermen are not throwing back a valuable product.
Mr President, it is good that the EU is trying to preserve endangered fish stocks, but before there is too much self-congratulation on these proposals, we must remember that many past EU fishing rules have been appalling failures. Britain's home waters have been fished to near extinction under European fisheries policies. The reality is that the protection of fish stocks is best left to local fishermen and national government marine scientists, not EU bureaucrats.
The advice from the men working in the broken remnants of Britain's fishing fleets is simple: scrap quota systems, which lead to discards and high grading, and replace them with weight-based catch limits so that all fish caught are landed for human consumption or for processing into animal and fish feed. We need to replace the system of openly tradeable quotas and so stop financiers, supermarkets and the super rich from speculating in fishermen's livelihoods. Quotas of all kinds - and in whichever seas - should be owned by fishermen from ports with traditional connections to those waters and be tradeable only between fishermen who are likewise entitled to fish by personal, family and community connections.
(GA) Mr President, I am no authority on this matter, but since I come from an island nation, I know that fishing is very important for coastal communities throughout Ireland.
My esteemed Irish colleague, Mr Gallagher, who is an authority on this topic not just in Ireland but beyond, made some very pertinent points when he spoke about the nonsense of shared quotas for two separate areas for the one stock. My group, the PPE Group, has a different view. At the same time, what Mr Gallagher says seems to be logical, as horse mackerel is a transient species. So I would like the Commissioner's response to that in particular: not a personal response but one based on scientific evidence. I would also agree with colleagues regarding discards, and I would also like to see us developing aquaculture much more ...
(GA) because there will be more and more demand for fish in the future, and I hope that every kind of fish will be available to all.
Mr President, I have recently been trying to establish the cost of the common fisheries policy to the British economy. The best estimate in lost catch alone is at least GBP 3.6 billion per annum; the cost of higher food bills is put at around GBP 4.7 billion per annum; the cost of subsidies, unemployment, wasted resources, red tape, etc. is put at about GBP 2.8 billion per annum. This makes an annual total upwards of GBP 11.1 billion.
The fishing industry has been devastated, with over 97 000 jobs lost since 1973 in fishing and dependent industries. The knock-on economic and human costs are incalculable; the ecological impact of the common fisheries policy is a disaster. Over 880 000 dead fish are dumped into the North Sea every year. The solution for Britain is, of course, to leave the European Union, regain control of our territorial waters and restore sanity to a revitalised national fishing industry.
(ES) Mr President, Commissioner, anchovy fishing in the Bay of Biscay ceased in 2005 due to the poor state of stocks. The aim of the proposed plan is to ensure sustainable fishing by establishing quotas based on scientific criteria. This plan is supported by the sector, which needs stability. I ask the Commission to withdraw this proposal and to take account of Parliament's initiative.
Member of the Commission. - Mr President, I would like to thank all the honourable Members of Parliament for their contributions. The discussion was very interesting indeed.
First, I would like to react to the remarks of Mrs Fraga, on behalf of the EPP and of other Members, about the institutional problems we have now, referring to the new institutional environment we have under the Lisbon Treaty. I have to admit that the enforcement of the Lisbon Treaty has created a new era, and we would like to adapt to this new era. I would like to say in a very clear way that the Commission understands and supports the idea that Parliament has to have a say in terms of the harvest: the role of the long management plan.
We think that the treaties are very clear when they refer to this issue. This is our position but, as you know, there is a reaction in the Council. Some Member States have reacted in a very strong way, but also there is a general reaction to this approach. We have to find a solution here, because otherwise we cannot go on to enforce long management plans and, as you will understand, long management plans are our future. We cannot go on with a new policy dictated by short-termism and all these political bargains we are used to.
So we have to find a solution to unblock the situation. I have in mind to try to find a way out by means of a trilateral meeting. I am going to propose to Parliament and the Council that we all sit together in order to find at least a compromise solution, which we need as soon as possible because we cannot go on in this way.
All the long management plans are blocked now, and I have some new proposals about some new management plans, which are very important for salmon, for example, and for pelagic stocks. These are very important long management plans. They are ready and we are waiting to find an institutional solution to these very sensitive problems.
Referring to the contributions of the other groups, I would like to welcome the contributions of Mr Arsenis, Mr Haglund and Ms Lövin on behalf of their groups and to agree with them that what we need is long management plans and scientific advice.
I understand and I would like to be very clear on the demands of our fisheries and the problems of our fisheries sector. But I would like to tell you that we are now discussing a clear example of the situation. The anchovy plan and the fact that we had to close the fisheries there for some years is clear proof that we cannot go forward while ignoring scientific advice.
I understand the problems, and we have to find a synthesis and a solution. My idea - and this will be one of the main themes of our fisheries policy reform - is to continue heeding scientific advice and also try to find a solution in case that advice is not clear enough and we do not have enough data to form a clear opinion.
I would also like to say that the report by Mr Gróbarczyk is very important, and that technical measures concerning how to avoid upgrading are very important for our policy. I would also like to underline that we need a policy on flounders and flatfish, as we have already said. We intend to produce such a policy.
We need a very brave policy regarding discards, to which a lot of you referred. I do not think we can afford to throw fish back in the sea when they are so valuable. We cannot afford this any more. Perhaps it was a solution when we had plenty of fish in our waters, but now we have real problems. We cannot throw fish back in the sea.
So we have to find a solution here, and I very much welcome proposals such as compensating fishermen for the cost of the catch in the case of by-catches. We can find solutions, but what we have to do through our policy reform is move towards a target of eliminating discards. Of course, we have to bear in mind all the technical measures needed for this, but we have to move in this direction.
One last remark about the aquaculture problems. We have to reduce the burdens which create obstacles in aquaculture. I can agree with that. I can agree with the rapporteur and Mr Milana and other speakers who have spoken about it.
What I can say is that we are trying to achieve this as part of our CFP reform. I would also like to reiterate that we are going to increase scientific research into aquaculture species, because we really need to proceed to mass production of these aquaculture products if we really want aquaculture to be an alternative to our fishing sector.
Mr President, Commissioner, first, I would have appreciated a clear answer from you as to whether it is your intention to give in to the Council's wishes, acknowledging - which I am grateful for - the problems regarding acceptance of the powers that the Treaty of Lisbon gives to Parliament.
The Committee on Fisheries has voted for a second time and has not asked the Commissioner to withdraw the proposal. What we are asking the Commissioner to do today is to give us an answer as to whether or not she is going to give in to what the Council wants.
The sector needs a plan. The sector has been responsible and has worked for more than two years with scientific institutes and the Commission in order to establish and set out the exploitation rule in the proposal. It is a responsible sector which has been closed for five years, and let it not be forgotten that it was the sector itself that asked for the closure. The year before the closure, it was able to fish 7 000 tonnes and each day it established and set the quota that could be fished in order to make that small quota more profitable. It then unilaterally decided to notify the Commission that it was stopping fishing because it had reached the limit set.
That is the sector that we have. It is a sector that has asked us more than once to make a decision and to be transparent, and one that I can personally say has worked responsibly and rigorously to get to this much needed plan.
Adopting this plan means moving away from obscure political decisions on quotas and total allowable catches, the basis for which is sometimes unknown. We have lived for many years with this lack of transparency. The 21st century is not the century of non-transparency and that is not what the European people deserve, nor is it what is deserved by a sector that has proved itself to be responsible.
Fortunately, the latest report conducted by AZTI (Basque Scientific Institute) and the Juvena study have shown us that there are much greater anchovy stocks for the coming year. I would, however, like a clearer answer, Commissioner.
rapporteur. - Mr President, I would like to thank the Commissioner and colleagues for their contributions, as well as the shadow rapporteurs, the secretariat of the Fisheries Committee, the Council, the Commission, my group's policy adviser, and indeed my own adviser.
I understand that the Council, at a technical level, is divided as to whether or not the harvest control rule should be exclusively decided by the Council. I also understand that the 27 Ministers have yet to discuss this dossier in full, and this issue in particular. I hope that common sense will prevail.
With regard to the Commissioner's difficulty with +/-5 000 tonnes, I would say to you, Commissioner, that this was a pragmatic solution. We have been dealing with this dossier for over a year now and it was a way forward. I believe that at times, we have to be pragmatic in order to overcome the difficulty.
I would like to say to those in the S&D Group that there is absolutely no ambiguity about my position in relation to your amendment. I will certainly be recommending that we support that amendment. In relation to the PPE Group's proposal, I would say that the PPE Group should reflect on this. I was very careful to include its concerns in Amendment 7, which deals with the Bay of Biscay. It deals with artisanal fisheries and historic rights.
Anyone who supports that must remember that we will have many more reports in Parliament. If you support something that is wrong now, it may well be that, if you are to be consistent, you will have to support something that is wrong in the future. Scientifically, it is totally wrong to split a TAC, and that is not just my personal opinion. If we do it now, we may well have to do it in the future in a one-stock fishery. Multiannual plans are vital to allow the sector to plan forward. Hopefully, good sense will prevail tomorrow and we will put in place a report that we can stand over.
Mr President, once again, I would like to express my very sincere thanks to all the shadow rapporteurs, especially those present - Mrs Ulrike Rodust, Mr Kuhn and Mr Ferreira, and also to Mr Kuhn and Mr Alain Cadec, for their warm and kind words on the subject of my report. Thank you very much.
I, too, hope that the report will function as a continuation of accepted solutions and, above all, as the start of work on regionalisation. Regionalisation is our objective and what we are striving for in the common fisheries policy. This is what will determine the success of the future common fisheries policy in practice.
rapporteur. - (PT) Mr President, I would like to express my thanks for the comments that were made on my report and use my floor time to make a few remarks about the multiannual plan for the western stock of Atlantic horse mackerel and the proposed amendment to Mr Gallagher's report that I presented on behalf of the Confederal Group of the European United Left - Nordic Green Left.
The purpose of this amendment, which the rapporteur's Amendment 7 does not completely ensure, is to clarify the specific nature of the different fleets and make clear that these specific points and the ultimate destination of the fish should be taken into account when defining the total allowable catches (TACs). Small-scale coastal and artisanal fisheries have economic and social characteristics that are distinct from those of industrial fisheries, among other aspects. When setting limitations on fisheries aimed at supplying fresh fish to the public for consumption, these should not be treated in the same way as industrial fishing, which is geared towards processing fish.
With regard to the different fleets and the technical issue that was raised, I still do not agree with the rapporteur's position. We are effectively talking about the same stock, from the same source, but, as has already been mentioned, this is a source that is developing in distinct fishing areas. Coastal and artisanal fishing ideally operate in a specified fishing area, with industrial fishing in another. We are therefore talking about areas that have clearly defined boundaries, and we believe that this is compatible. Moreover, we believe that the TACs need to be adjusted to each of these different fishing areas so as to ensure that the stock is managed sensibly. This is because, as has also been noted here, sensible management of the stock should take into account not only environmental and biological aspects, but also economic and social factors. Things that are essentially different should not be treated in exactly the same way.
The debate is closed.
The vote will take place tomorrow (Tuesday, 23 November 2010).
Written statements (Rule 149)
The report on the prohibition of highgrading and restrictions on fishing for flounder and turbot in the Baltic Sea, the Belts and the Sound calls for new provisions in the regulations on fishing in the areas in question. The Baltic Sea has the status of a 'particularly sensitive sea area', and is one of the most valuable, but also one of the most sensitive, marine ecosystems on our planet. For this reason, I agree with the rapporteur that it is essential to abandon - and not only here - industrial scale fishing. It is only through economically and environmentally balanced fishing, using the right fishing methods, that we can help to preserve fishing and to preserve the current range of fish species at a sustainable level for future generations. In connection with climate change, there has been a massive movement of fish in the Baltic Sea, and it is therefore necessary to review the protected sea area regularly. I would therefore like to call on the Commission to do this at regular intervals. It is also essential for fishing companies to be encouraged through legislation to use the best equipment currently available in terms of selectivity, and thereby to avoid catching such huge quantities of under-sized fish and fish other than the target species, or by-catches. The European Parliament should make a point of including this in the proposed reform of the common fisheries policy in 2011, which I will be urgently promoting.